Citation Nr: 0738535	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 06-17 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) 
in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability, claimed as post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for psychiatric 
disability claimed as PTSD.

3. Entitlement to service connection for heart disease.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

6. Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

7. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran retired in December 1985 after serving on 
active duty for more than 20 years.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the RO in 
St. Louis, Missouri and from a January 2006 rating decision 
by the M&ROC. During the pendency of the appeal, the 
veteran moved from the jurisdiction of the St. Louis RO to 
that of the M&ROC in Wichita. 

In March 2007, the veteran had a hearing at the M&ROC 
before the Veterans Law Judge whose name appears at the end 
of this decision.


The issues of service connection for PTSD and of an 
increased rating for diabetes mellitus require further 
development and are addressed in the REMAND portion of the 
decision below. They are REMANDED to the M&ROC via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in March 1988, 
the RO denied the veteran's claim of entitlement to service 
connection for a psychiatric disability, including PTSD.

2. Evidence associated with the record since the March 1988 
RO decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact or raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for psychiatric disability, claimed as 
PTSD. 

3. Heart disease was first manifested many years after 
service, and there is no competent evidence of record that 
it is in any way related directly to service or to the 
first year after the veteran's retirement from service.

4. There is no competent evidence of record that the 
veteran's heart disease is proximately due to or aggravated 
by service-connected disability.

5. Hypertension was first manifested many years after 
service, and there is no competent evidence of record that 
it is directly related to service or to the first year 
after the veteran's retirement from service.

6. There is no competent evidence of record that the 
veteran's hypertension is proximately due to or aggravated 
by service-connected disability.

7. Peripheral neuropathy of the upper extremities was first 
manifested many years after service, and there is no 
competent evidence of record that it is directly related to 
service or to the first year after the veteran's retirement 
from service.

8. There is no competent evidence of record that the 
veteran's peripheral neuropathy of the upper extremities is 
proximately due to or aggravated by any service-connected 
disability.

9. Peripheral neuropathy of the lower extremities was first 
manifested many years after service, and there is no 
competent evidence of record that it is directly related to 
service or to the first year after the veteran's retirement 
from service.

10. There is no competent evidence of record that the 
veteran's peripheral neuropathy of the lower extremities is 
proximately due to or aggravated by any service-connected 
disability.


CONCLUSIONS OF LAW

1. The RO's March 1988 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
psychiatric disability, including PTSD is final. 38 U.S.C. 
§ 4005 (1988); 38 C.F.R. § 20.1103 (1987).

2. New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection 
for psychiatric disability, claimed as PTSD. 38 U.S.C.A. § 
5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2007).

3. Heart disease is not the result of disease or injury 
incurred in or aggravated by service nor may it be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

4. The criteria for service connection for heart disease on 
a secondary basis have not been met. 38 U.S.C.A. § 5103, 
5103A (West 2002 and Supp. 2006); 38 C.F.R. § 3.159, 3.310 
(2007).

5. Hypertension is not the result of disease or injury 
incurred in or aggravated by service nor may it be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

6. The criteria for service connection for hypertension on 
a secondary basis have not been met. 38 U.S.C.A. § 5103, 
5103A (West 2002 and Supp. 2006); 38 C.F.R. § 3.159, 3.310 
(2007).

7. Peripheral neuropathy of the upper extremities is not 
the result of disease or injury incurred in or aggravated 
by service nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

8. The criteria for service connection for peripheral 
neuropathy of the upper extremities on a secondary basis 
have not been met. 38 U.S.C.A. § 5103, 5103A (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.159, 3.310 (2007).

9. Peripheral neuropathy of the lower extremities is not 
the result of disease or injury incurred in or aggravated 
by service nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

10. The criteria for service connection for peripheral 
neuropathy of the lower extremities on a secondary basis 
have not been met. 38 U.S.C.A. § 5103, 5103A (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.159, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to notify and assist the veteran in the 
development of his claims of service connection for heart 
disease, hypertension, and peripheral neuropathy of the 
upper and lower extremities, as well as his application to 
reopen a claim for service connection for psychiatric 
disability.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1). As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf. In addition, 
VA must advise a claimant to provide any additional 
evidence in his possession that pertains to the claim. 
See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also, Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, VA may proceed with adjudication of a 
claim if errors in the timing or content of the notice are 
not prejudicial to the claimant. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet.App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in May and August 2004 and March 2005, 
the RO's in St. Louis, Missouri and Phoenix, Arizona and 
the M&ROC provided timely notice to the veteran regarding 
the information and evidence necessary to substantiate his 
claims of service connection for heart disease, 
hypertension, and peripheral neuropathy of the upper and 
lower extremities, as well as his application to reopen a 
claim for service connection for psychiatric disability. 
The RO specified the information and evidence to be 
submitted by him, the information and evidence to be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claim.

In March 2006, the M&ROC notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule 
for evaluating disabilities. 38 C.F.R. Part 4. The M&ROC 
also notified the veteran that an effective date for the 
award of benefits would be assigned and would be based, 
generally, on the date of the receipt of the claim for 
benefits or when the evidence showed a level of disability 
that supported a certain rating under the rating schedule. 
Dingess/Hartman. 

At the time the veteran filed his claim, the veteran was 
notified of the criteria to establish a disability rating 
or effective date. Not only was March 2006 notice sent to 
the veteran shortly after the Court's decision in 
Dingess/Hartman, the veteran and his representative 
submitted additional evidence and argument with respect to 
his claims of service connection for heart disease, 
hypertension, and peripheral neuropathy of the upper and 
lower extremities, as well as his application to reopen a 
claim for service connection for psychiatric disability. 
Moreover, neither the veteran nor his representative have 
challenged the denial of any of those claims due to a lack 
of understanding with respect to the assignment of a 
disability rating or effective date. See Mayfield, supra 
(due process concerns with respect to notice requirements 
must be pled with specificity). Therefore, the lack of a 
timely notice has not been prejudicial in this case. 

In March 1988, the San Diego RO denied service connection 
for a psychiatric disorder, including PTSD. The veteran was 
notified of that decision, as well as his appellate rights; 
however, a notice of disagreement was not received with 
which to initiate an appeal. Accordingly, that decision 
became final under the law and regulations then in effect. 
38 U.S.C.A. § 4005; 38 C.F.R. § 19.192. 

In order to successfully reopen a claim which has been 
denied previously as final, the law requires the 
presentation of evidence that is both new and material. 
38 C.F.R. § 3.156; see Kent v. Nicholson, 20 Vet. App. 1 
(2006) (Holding that when a claimant seeks to reopen a 
previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the claimant what 
evidence would be necessary to substantiate the element or 
elements require to establish service connection that were 
found insufficient in the previous denial.). 

In its letters dated in May 2004 and March 2005, the St. 
Louis RO and the M&ROC effectively notified the veteran of 
the evidence and information that was necessary to reopen 
his claim for service connection for psychiatric 
disability, as well as the evidence and information 
necessary to establish entitlement to the underlying claim. 

After reviewing the record, the Board finds that VA has met 
its duty to notify and assist the veteran in the 
development of information and evidence necessary to 
support his request to reopen claims of service connection 
for heart disease, hypertension, and peripheral neuropathy 
of the upper and lower extremities, as well as his 
application to reopen a claim for service connection for 
psychiatric disability.

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder. He has not identified any outstanding evidence 
which could be used to support his request. As such, the 
record has been fully developed, and it is difficult to 
discern what additional guidance VA could provide the 
veteran regarding what further evidence he should submit to 
substantiate any of his claims. Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004). Therefore, further action is 
unnecessary in that that regard. See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (development that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided). Accordingly, the Board will proceed to the merits 
of the foregoing issues. 

Analyses

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except for defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or when clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2003). VA bears the burden of proof 
to rebut the presumption. Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993). 

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence). Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

For certain disabilities, such as heart disease, 
hypertension, and peripheral neuropathy, service connection 
may be presumed when such disability is shown to a degree 
of 10 percent or more within one year of the veteran's 
discharge from service. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. Such a presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307. 
Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
has been aggravated by disability for which service 
connection has already been established. 38 C.F.R. § 3.310. 

Psychiatric Disability

As noted above, in an unappealed rating action in March 
1988, the San Diego RO denied the veteran's claim of 
service connection for psychiatric disability, including 
PTSD. 

Relevant evidence on file at that time included a partial 
amount of the veteran's service medical and personnel 
records and reports of VA examinations performed in May 
1986 and October 1987. They showed that in October 1985, 
the veteran had been received psychologic treatment for an 
adjustment reaction to adult life with anxiety. However, at 
the time of his service retirement examination later that 
year, there was no evidence of chronic psychiatric 
disability. 

Following the October 1987 VA psychiatric examination, the 
primary diagnosis was generalized anxiety disorder. 
However, the examiner did not report a nexus between that 
disability and the veteran's service. Moreover, the 
examiner stated that the veteran did not have PTSD. 
Although the examiner did state that the veteran had mild 
paranoid personality and features of a schizotypal 
personality disorder, personality disorders were not 
considered disabilities for which service connection could 
be established. 38 C.F.R. § 3.303(c) (1987). In any event, 
the RO denied entitlement to service connection for 
psychiatric disability and that decision became final. 

Generally, a claim which has been finally denied by the RO 
may not thereafter be reopened and allowed, and a claim 
based upon the same factual basis may not be considered. 38 
U.S.C.A. § 7105. The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156. 

If new and material evidence is presented, VA may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's March 
1988 decision includes extensive records reflecting the 
veteran's treatment for various psychiatric disorders. 

Such evidence is new in the sense that it has not 
previously been before the VA. It is also material in that 
it relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for psychiatric. 

Unlike that on file in March 1988, the additional evidence 
shows that the veteran receives treatment for PTSD at a 
military medical facility. It further suggests that the 
veteran's PTSD is the result of his experiences in the 
Republic of Vietnam. Such evidence is neither cumulative 
nor redundant of the evidence of record in March 1988 and, 
presumed credible, raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for psychiatric disability. In fact, for the limited 
purpose of reopening claim, such evidence is presumed 
credible. See Justus v. Principi, 3 Vet. App. 310, 313 
(1992). Therefore, the additional evidence is sufficient to 
reopen the claim of service connection for psychiatric 
disability. To that extent, the appeal is allowed.


Heart Disease

The veteran argues that he has heart disease primarily as 
the result of his service-connected diabetes-mellitus. 
Therefore, he contends that service connection is warranted 
on a secondary basis. 

However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied. 

The report of the veteran's October 1965 service entrance 
examination is negative for any complaints or clinical 
findings of heart disease. Thus, the veteran was in sound 
physical condition at the time he entered service. 

During service, the veteran complained of chest pain on 
several occasions, and in December 1972 and October 1975, 
he reported a history of heart trouble, including a heart 
murmur as a child. However, a recorded history provided by 
a lay witness, including the veteran, does not constitute 
competent medical evidence of a chronic preservice 
condition, even though the veteran's account of his 
preservice illnesses was recorded by medical examiners. Cf. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Without such 
competent evidence, the veteran's assertions cannot be used 
to rebut the presumption that he was in sound physical 
condition at the time he entered service. See Gahman v. 
West, 13 Vet. App. 148, 150 -151 (1999). Because there is 
no competent evidence to identify any cardiac disorder 
preexisting military service, the veteran is presumed to 
have been in sound physical condition at the time of his 
entrance onto active military duty. 


Since his retirement from service, the veteran has 
occasionally complained of chest pain. Records, such as 
those from the Grossmont Medical Center, dated in February 
1990, suggest that he has high risk factors for 
cardiovascular disease, including diabetes.

During his hearing before the undersigned Veterans Law 
Judge, the veteran testified that his heart condition was 
diagnosed during treatment at St. Luke's Hospital in March 
2004. He further testified that the treating physician had 
stated that it was "possible" that the veteran's heart 
condition could be related to his diabetes. However, 
scrutiny of the record does not reveal that any competent 
medical professional has opined of such a linkage. 

In February and March 2004, the veteran was admitted to St. 
Luke's Hospital and to Poudre Valley Hospital for episodes 
of weakness and difficulty of the left upper extremity 
associated with possible transient ischemic attacks. 
Preliminary medical inquiry indicated the possibility an 
embolus from the heart. 

Later in March 2004, an EKG at Independence Regional Health 
Center was abnormal for an accelerated functional rhythm. 
During subsequent treatment for diabetes at a military 
medical facility, arteriosclerotic cardiovascular disease 
was listed as a diagnosis. In August 2004, X-rays of the 
veteran's lumbar spine, taken at a military medical 
facility, showed minimal atherosclerotic changes.

Despite such evidence, work-ups performed throughout the 
adjudicatory process have generally shown the veteran's 
chest pain to be non-cardiac in nature. Such workups have 
failed to identify chronic cardiovascular disability, and 
the preponderance of X-rays, EKG's, echocardiograms, and 
laboratory studies have been negative for any associated 
abnormalities. For example, in May 1991, VA X-rays revealed 
no acute cardiac findings, and an EKG report was normal. In 
October 1999, and echocardiogram and stress test were also 
negative. In August 2002 and June 2004, EKG's performed at 
a military medical facility and at VA were normal; and in 
April 2005 a Social Security disability determination 
examination was negative for any evidence of cardiac 
pathology. 

During admission to Poudre Valley Hospital in September 
2005, the treating physician recognized that the veteran 
had chest tightness and risk factors for coronary artery 
disease. However, the veteran's cardiovascular enzymes were 
normal, as were the results of an EKG. The examiner 
concluded that no further workup was needed.

As late as February 2007, the veteran underwent an EKG 
which included evidence of a borderline artero-venous 
conduction delay. However, he was reportedly asymptomatic, 
and there was no diagnosis of associated heart disease. 

The preponderance of the competent evidence of record is 
negative for chronic identifiable cardiovascular pathology. 
The only other reports to the contrary come from the 
veteran. Although he is competent to report symptoms 
observable to a layman, he is not qualified to render an 
opinion constituting competent medical evidence. Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). 

Therefore, his opinion, without more, cannot be considered 
competent medical evidence of current identifiable heart 
disability. Absent such evidence, service connection for 
heart disability is not warranted on any basis. 

Hypertension

The veteran also seeks service connection for hypertension. 
The preponderance of the evidence is against the claim and 
the appeal will be denied. 

The veteran does not argue, and the evidence does not show 
that his hypertension had its onset in service. His service 
medical records are negative for any complaints or clinical 
findings of that disorder. 

Hypertension was not manifested until the late 1980's, and 
there is no competent evidence of record showing a 
relationship to service or to the first year after the 
veteran's retirement from service. Consequently, service 
connection is not warranted on a direct or presumptive 
basis.

During his September 2007 hearing, the veteran testified 
that his hypertension was the result of his service-
connected diabetes. While hypertension may result from 
diabetes-induced renal disease, such a relationship has not 
been established in this case. Flynn v. Brown, 6 Vet. App. 
500, 506 (1994) (Hypertension, standing alone and not the 
result of diabetes-induced renal disease, i.e., essential 
hypertension, is not found among the complications of 
diabetes mellitus.). 

There is no competent evidence on file showing that the 
veteran has diabetes-induced renal disease. The record is 
also negative for any competent evidence of a nexus between 
the veteran's service-connected diabetes mellitus and the 
onset of hypertension several years after service. 
Significantly, the report of a July 2004 VA examination 
listed the complications of the veteran's diabetes 
mellitus. However, it did not list hypertension. 

The only other reports that the veteran's hypertension is 
the result of his service-connected diabetes come from the 
veteran. See, e.g., the transcript of the veteran's 
September 2007 hearing. However, as noted above, he is not 
competent to render opinions as to the diagnosis or cause 
of a particular disability. 38 C.F.R. § 3.159(a); Espiritu. 
Absent competent evidence that hypertension is proximately 
due to or aggravated by service-connected disability, 
service connection on a secondary basis must also be 
denied. 

Peripheral Neuropathy 

The veteran seeks service connection for peripheral 
neuropathy of the upper and lower extremities. The 
preponderance of the evidence is against those claims and, 
therefore, the appeal will be denied. 

The veteran's service medical records and medical records 
dated during the first year after his retirement from 
service are negative for any complaints or clinical 
findings of peripheral neuropathy of the upper or lower 
extremities. Such complaints were first recorded 
approximately 15 years after the veteran's retirement from 
service. For example, VA medical records, dated in February 
2001 and September 2004 and private outpatient treatment 
records dated in March and April 2004, show that the 
veteran complained tingling, numbness, and weakness in is 
upper extremities. In February 2001, the veteran also 
reported tingling in his right lower extremity, and during 
a July 2004 VA examination, the veteran complained of 
numbness in his feet and legs at night. 

Although the possibility of peripheral neuropathy 
associated with the service-connected diabetes was 
considered, the preponderance of the evidence shows that 
the veteran's complaints are associated with disabilities 
for which service connection has not been established. For 
example, reports from Independence Regional Medical Center 
and St. Luke's Hospital, dated in March 2004, show that the 
complaints involving his upper extremities were associated 
with right brachial plexus plexopathy or cervical spine 
abnormalities, including congenital fusion at C5-C6. In May 
2004, the veteran's limited range of right leg motion was 
associated with lumbar radiculopathy. In November 2004, 
complaints of pain in the veteran's neck, right arm, and 
left elbow were associated with injuries sustained in a 
motor vehicle accident. 

Clinical diagnostic studies, including EMG and nerve 
conduction studies in March 2004, have been essentially 
negative for peripheral neuropathy. During the July 2004 VA 
examination, the examiner noted that the veteran's 
complaints could possibly be associated with early 
peripheral neuropathy. However, the examiner observed that 
a neurologic examination was normal and that there was no 
objective evidence to confirm the presence of neuropathy. A 
neurologic workup, performed at the Wichita Clinic in March 
2005, was similarly negative.

Again, the only other reports that the veteran has diabetic 
neuropathy come from the veteran. However, the 
preponderance of the competent evidence of record does not 
establish that he has that disorder. Absent evidence of 
current disability, he cannot meet the criteria for service 
connection on a direct, presumptive, or secondary basis. 
Accordingly, service connection for peripheral neuropathy 
of the upper and lower extremities is denied.


ORDER

New and material evidence having been received, the request 
to reopen the claim of service connection for psychiatric 
disability, including PTSD, is granted.

Service connection for heart disease is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.


REMAND

In light of the foregoing decision, VA may proceed to 
evaluate the merits of the veteran's claim of entitlement 
to service connection for psychiatric disability, claimed 
as PTSD. Elkins. However, it would be premature for the 
Board to do so prior to the M&ROC, as such action could 
result in prejudice to the veteran's claim. Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

During his hearing before the undersigned Veterans Law 
Judge, the veteran testified that during his duty in the 
Republic of Vietnam, he had served part of his tour with 
the 56th Field Artillery Battalion. Although his assignment 
orders and enlisted efficiency reports from that time could 
reflect such duty, they have not been associated with the 
claims folder. 

From 1975 through 1985, the veteran reportedly served in 
the Navy. However, the dates of such service have not been 
confirmed. Although the veteran contends that he received 
psychiatric treatment during his Navy service in 1983, 
there are no medical records reflecting that treatment. The 
claims file does not contain any of the veteran's service 
medical records from 1975 until October 1985. 

The post-service medical records show that the veteran is 
receiving or has received counseling/treatment for 
psychiatric disability at the Vet Center in Prescott, 
Arizona. However, records associated with that treatment 
have not been associated with the claims folder. The Board 
has also determined that the veteran should undergo a 
clarifying VA mental disorders examination. 

The Board has also determined that the veteran should 
receive a clarifying VA examination to ascertain the 
severity of service-connected diabetes mellitus.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is REMANDED for the following 
actions:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for PTSD and 
diabetes mellitus that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with 
the claims folder. In addition to any 
records identified by the veteran, the 
RO/AMC will specifically request the 
veteran's counseling/treatment records 
from the Vet Center in Prescott, 
Arizona. 

2. The RO/AMC will request that the 
veteran submit a detailed account of 
his claimed stressors which he alleges 
caused PTSD. The veteran is presently 
advised that in order to permit 
meaningful research into his claimed 
stressors, he should provide such 
information as to each claimed stressor 
within 60 days of its occurrence, 
specifying the month and year of the 
claimed stressor; the names, ranks, and 
organizations of any witnesses and/or 
casualties; the locations of such 
occurrences and any other details as to 
allow for research by government 
records depositories. 

3. The RO/AMC will verify the dates of 
the veteran's service in the Navy 
through official government records 
depositories, and request the veteran's 
medical and personnel records from that 
period of service. The request for 
personnel records should include, but 
are not limited to, copies of the 
veteran's assignment orders and copies 
of his enlisted efficiency reports. A 
failure to reply or a negative response 
to any request must be noted in writing 
and associated with the claims folder. 

Efforts to obtain the veteran's service 
records must continue until it is 
determined that the requested records 
do not exist or that further attempts 
to obtain such records would be futile. 
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought. 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

In so doing, contact the United States 
Army and Joint Services Records 
Research Center (JSRRC) and any other 
appropriate government records 
depository for corroboration. 

4. If and only if the veteran's claimed 
stressors are corroborated or he is 
determined to have had combat service, 
schedule the veteran for a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability 
found to be present. The claims folder, 
and a copy of this remand, must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. If a psychiatric disorder(s) 
is/are diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis(es). 

The examiner must render an opinion as 
to whether any such psychiatric 
disorder is the result of an event 
during the veteran's service, 
including, but not limited to, his 
treatment for anxiety in October 1985. 
The examiner must state the medical 
basis or bases for that opinion. If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she must so state. 

If PTSD is found, the examiner should 
specify the stressor(s) that caused the 
disorder and the evidence relied upon 
to establish the existence of the 
stressor(s). The examiner should also 
describe which stressor(s) the veteran 
re-experiences and how he re-
experiences them. If PTSD is not found, 
or if PTSD is found but is attributable 
to a non-service stressor, that 
circumstance should be set forth.

5. The RO/AMC will schedule the veteran 
for an endocrinology examination to 
determine the extent of impairment due 
to the veteran's service-connected 
diabetes mellitus. All indicated tests 
and studies must be performed, and any 
necessary consultations must be 
scheduled. The claims folder, and a 
copy of this remand, will be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

The examiner must state the means used 
to control the veteran's diabetes, such 
as a restricted diet, medication, or 
reduction in the veteran's activity. 

The examiner must also identify any 
associated episodes of ketoacidosis or 
hypoglycemic reactions. If present, the 
examiner must state whether they 
required hospitalization, and, if so, 
the annual frequency of such episodes. 

The examiner must also state whether 
the veteran has progressive loss of 
weight and strength due to diabetes. 
and the examiner must note whether the 
veteran is followed by a diabetic care 
provider, and if so, the frequency with 
which he sees that provider. 

6. After the actions directed above 
have been  completed, undertake any 
other indicated development. Then 
readjudicate the claims of entitlement 
to service-connection for PTSD and the 
claim for an increased rating for 
diabetes mellitus. 

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond. Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that the veteran has 
the right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the M&ROC. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


